Title: From John Adams to Mathew Carey, 24 May 1821
From: Adams, John
To: Carey, Mathew



Dear Sir
Montezillo May 24 1821

On the 22d of the month I received the letter you did me the honour to write me on the 16th.—“The Sett of Papers the object of which is to prove that our present Policy is highly pernicious to the best Interests of the Cultivators of the Soil,” is not yet arrived.”
It would not be difficult to prove, that the Policy of this Country is erroneous in Several particulars. We have an uncertain a fluctuating, a fallacious and iniquitous Standard of Value; or rather no fixed Standard at all. This is neither consistent with honour Equity or humanity. It destroys our Morals, and corrupts our Elections. I presume also to think that our Constitutions of Government are not yet So perfect as they Should be. The Legislative Powers are too much blended with the Executive.
Allas! All Europe is Still groping in the dark, a violent Effervescence in favour of Representative Government, without Sufficient Knowledge of the System of Organization necessary to form it and preserve it.
J. Adams.